Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 01/18/2022, are accepted and do not introduce new matter.
Claims 1-3 and 6-19 are pending; claims 4-5 were cancelled; claim 19 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (U.S. 2011/0106045) in view of Drudik (U.S. 5,125,892). 
Regarding claim 1, Reynolds teaches a method of using a fluid dispenser unit comprising a reservoir (20) for containing a fluid (as seen in Fig 12), and a piston (24) that slides in said reservoir (as seen in Fig 12), said unit further comprising an extractor head (shown below) that is secured to said reservoir so as to suck a fluid to be dispensed into said reservoir (as seen in Fig 11), and a spray head (132) that is assembled on said extractor head so as to spray said fluid to be dispensed out from said reservoir (as seen in Figs 13-14 and disclosed in paragraph 0050), said method comprising the following steps: 
	sucking a fluid to be dispensed into said reservoir through said extractor head (as seen in Figs 11-12, the extractor head is inserted into vial socket 14 in order suck a fluid into the reservoir); 
	assembling said spray head on said extractor head (as seen in Figs 13-14 and paragraph 0050); and 
	spraying said fluid to be dispensed through said spray head (paragraph 0050); 	

	wherein said extractor head includes an extractor needle (tubular portion 66, which can include a needle, as disclosed in Par 0049) that is inserted at least in part into the extraction reservoir so that at least a tip of the extractor needle is inserted into and directly contacts the fluid in the extraction reservoir on an outer and an inner surface of the tip during the first step of extracting the fluid and through which the fluid is extracted from the extraction reservoir (as better seen n Fig 12, the extractor needle 66 is inserted, at least in part, in extractor reservoir 14; as further disclosed in Par 0049: in certain applications, such as ones where the mixture is not applied in a topical manner, attachment of a needle to member 66 would be desired;  in this case, member 66 includes a needle, which would be inserted into and directly contacting the fluid in reservoir 14; thus, reading on claim language); 
	wherein said extractor head, said extractor needle and said reservoir form an integral construction that is maintained during the sucking and spraying steps (as seen in Figs 9-12, the extractor head, the extractor needle 66, and the reservoir 20 are part of an integral structure during the steps of sucking and spraying; i.e. they are attached together during these steps); 
	wherein, during the spraying step of the fluid to be dispensed through said spray head, said fluid to be dispensed flows out from the reservoir through said extractor needle and through said spray head (as seen in Figs 12-13, the device is ready to spray the fluid to be 
	wherein a spray direction of the spray head corresponds to a longitudinal axis of the extractor needle (as seen in Figs 9-13, the spraying direction corresponds to the longitudinal axis of the needle 66). 
	However, Reynolds does no teach said extractor head, said extractor needle and said reservoir being molded in one single piece to form an integral one-piece construction. 
	Drudik teaches a dispenser for injecting a substance having a head (5), a needle (6) and a reservoir (defined inside barrel 1) being molded in one single piece to form an integral one-piece construction (as seen in Fig 1, head 5, needle 6 and reservoir 1 form an integral one-piece construction; as disclosed in col 6, lines 62-66 the construction is made by molding). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reynolds to incorporate the teachings of Drudik to provide said extractor head, said extractor needle and said reservoir being molded in one single piece to form an integral one-piece construction in order to provide a smooth inner surface, which would provide low water loss and resistance to sterilization procedures and would allow for smooth operation (as disclosed in col 6, line 66-col 7, line 3 of Drudik). 
Note: all references made in parenthesis hereafter are referencing Reynolds, unless otherwise stated. 
Regarding claim 2, Reynolds and Drudik teach a method according to claim 1, wherein said second step of mixing comprises: injecting said fluid into a mixing reservoir (12) containing 
Regarding claim 3, Reynolds and Drudik teach a method according to claim 2, wherein, in order to evacuate increased pressure generated in said mixing reservoir by injecting said fluid, said reservoir and said piston co-operate in non-airtight manner in a fully depressed position of the piston, so as to connect the inside of the mixing reservoir to the atmosphere in the fully depressed position of the piston (the mixing reservoir is inherently non-airtight in order to let the fluid come in from the main reservoir and simultaneously let air out, otherwise it would not be possible to inject fluid into the mixing reservoir).  
Regarding claim 6, Reynolds and Drudik teach the method according to claim 1, wherein said spray head (132) includes a central expulsion channel (shown below) that, in a flow direction of the fluid during spraying, is terminated by a spray orifice (shown below), a spray profile being provided upstream of said spray orifice (spray profile defined by the inside structure of the expulsion channel, which dictates spraying characteristics, as it is inherent that the structure upstream of a spray orifice affects the exiting spray).  
Regarding claim 11, Reynolds and Drudik teach the method according to claim 1, wherein said integral construction being a one-piece integral construction comprising said 
Regarding claim 12, Reynolds and Drudik teach the method according to claim 11, wherein said one-piece integral construction comprising said extractor head, said extractor needle and said reservoir is formed by molding a plastics material (as taught by Drudik, the one-piece construction is formed by molding plastics, see col 6, line 62 – col 7 line 3).  
Regarding claim 13, Reynolds and Drudik teach the method according to claim 1, wherein said first substance is a powder or a lyophilisate (paragraph 0012 discloses the first substance being a dry component, i.e. powder).  
Regarding claim 14, Reynolds and Drudik teach the method according to claim 2, wherein said fluid is a solvent (paragraph 0012 discloses the fluid being a diluent, i.e. solvent).  
Regarding claim 15, Reynolds and Drudik teach the method according to claim 1, wherein the fluid that is extracted from the extraction reservoir is a solvent (paragraph 0012 discloses the fluid being a diluent, i.e. solvent).  
Regarding claim 16, Reynolds and Drudik teach the method according to claim 1, wherein the extractor needle directly contacts the fluid in the extraction reservoir when inserted at least in part into the extraction reservoir during the first step of extracting the fluid (as seen in Fig 12, the extractor needle contacts the fluid in the extraction reservoir when inserted, as the fluid moves up from the reservoir into the needle).  
Regarding claim 17, Reynolds and Drudik teach the method according to claim 1, wherein the extractor head, the extractor needle and the reservoir are in a fixed configuration that is maintained during the sucking and spraying steps (as seen in Figs 9-12, the extractor 
Regarding claim 19, Reynolds and Drudik teach the method according to claim 1, wherein the tip of the extraction needle is beveled (Reynold teaches beveled needles, like member 56, see Fig 5; in the event described in Par 0049 where member 66 includes an extractor needle, the needle would have beveled shape, as taught by Reynolds).

Regarding claim 18, Reynolds teaches a method of using a fluid dispenser unit comprising a reservoir (20) for containing a fluid (as seen in fig 12), and a piston (24) that slides in said reservoir (as seen in Fig 12), said unit further comprising an extractor head (shown below) that is secured to said reservoir so as to suck a fluid to be dispensed into said reservoir (as seen in Fig 11), and a spray head (132) that is assembled on said extractor head so as to spray said fluid to be dispensed out from said reservoir (as seen in Figs 13-14 and disclosed in paragraph 0050), said method comprising the following steps: 
sucking a fluid to be dispensed into said reservoir through said extractor head (as seen in Figs 11-12, the extractor head is inserted into vial socket 14 in order suck a fluid into the reservoir); 
assembling said spray head on said extractor head (as seen in Figs 13-14 and paragraph 0050); and 
spraying said fluid to be dispensed through said spray head (paragraph 0050); 
wherein said step of sucking up a fluid to be dispensed comprises a first step of extracting a fluid from an extraction reservoir (defined by vial socket 14, as seen in Figs 11-12), 
wherein said extractor head includes an extractor needle (tubular portion 66, which can include a needle, as disclosed in Par 0049) that is inserted at least in part into the extraction reservoir so that at least a tip of the extractor needle is inserted into and directly contacts the fluid in the extraction reservoir on an outer and an inner surface of the tip during the first step of extracting the fluid and through which the fluid is extracted from the extraction reservoir (as better seen n Fig 12, the extractor needle 66 is inserted, at least in part, in extractor reservoir 14; as further disclosed in Par 0049: in certain applications, such as ones where the mixture is not applied in a topical manner, attachment of a needle to member 66 would be desired;  in this case, member 66 includes a needle, which would be inserted into and directly contacting the fluid in reservoir 14; thus, reading on claim language); 
wherein said extractor head, said extractor needle and said reservoir form an integral construction that is maintained during the sucking and spraying steps (as seen in Figs 9-12, the extractor head, the extractor needle 66, and the reservoir 20 are part of an integral structure during the steps of sucking and spraying; i.e. they are attached together during these steps); 
wherein, during the spraying step of the fluid to be dispensed through said spray head, said fluid to be dispensed flows out from the reservoir through said extractor needle and through said spray head (as seen in Figs 12-13, the device is ready to spray the fluid to be dispensed 124, wherein fluid 124 flows from the reservoir 20, to the needle 66 and through the spray head 132); and 

However, Reynolds does not teach said extractor head, said extractor needle and said reservoir forming an integral one-piece construction. 
	Drudik teaches a dispenser for injecting a substance having a head (5), a needle (6) and a reservoir (defined inside barrel 1) being molded in one single piece to form an integral one-piece construction (as seen in Fig 1, head 5, needle 6 and reservoir 1 form an integral one-piece construction; as disclosed in col 6, lines 62-66 the construction is made by molding). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reynolds to incorporate the teachings of Drudik to provide said extractor head, said extractor needle and said reservoir being molded in one single piece to form an integral one-piece construction in order to provide a smooth inner surface, which would provide low water loss and resistance to sterilization procedures and would allow for smooth operation (as disclosed in col 6, line 66-col 7, line 3 of Drudik). 

    PNG
    media_image1.png
    546
    566
    media_image1.png
    Greyscale

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (U.S. 2011/0106045) in view of Drudik (U.S. 5,125,892); further in view of Borchard (U.S. 4,962,868).
Regarding claim 7, Reynolds and Drudik teach the method according to claim 1. However, they do not teach the unit wherein said reservoir and/or said piston include(s) dose-fractioning means for dividing the fluid for dispensing that is contained in said reservoir into at least two doses for being sprayed during a plurality of successive actuations of said unit.
Borchard teaches an apparatus for dispensing a controlled dose of a fluid wherein a reservoir (3a) includes dose-fractioning means (defined by pin 7, groove 16 and pocket 12) for dividing the fluid for dispensing that is contained in said reservoir into at least two doses for being sprayed during a plurality of successive actuations of said unit (as seen in Fig 3b and disclosed in col 4, lines 9-23).

Regarding claim 8, Reynolds, Drudik and Borchard teach the method according to claim 7, wherein said dose-fractioning means comprise a lug (Borchard - pin 7) of said piston that slides in a groove (Borchard -16) of said reservoir, said groove including a shoulder (Borchard -pocket 12) for blocking said lug after the first dose of fluid has been sprayed (as seen in Fig 3b of Borchard).
Regarding claim 10, Reynolds, Drudik and Borchard teach the method according to claim 8, wherein at least one of said reservoir or said piston includes energy accumulation means (Borchard - constriction 9) and wherein said energy accumulation means comprise at least one projection (9) that co-operates with said lug (7) of said piston, said lug being able to pass beyond said energy accumulation means when at least said predetermined force is applied on said piston (Borchard: col 3, lines 65-68).
Regarding claim 9, Reynolds and Drudik teach the method according to claim 1. However, they do not teach a unit wherein said reservoir and/or said piston include(s) energy accumulation means that require at least a predetermined force to be applied in order to spray said fluid to be dispensed.
Borchard teaches an apparatus for dispensing a controlled dose of a fluid wherein a reservoir (3a) includes energy accumulation means (define by constriction 9) that require at 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reynolds to incorporate the teachings of Borchard to provide the dosing device with an energy accumulation means to protect the piston from accidental pushing and axial movement (col 3, lines 61-65).

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
	Applicant argues that Reynolds fails to teach an extractor needle that is inserted at least in part into the extraction reservoir so that at least a tip of the extractor needle is inserted into and directly contacts the fluid in the extraction reservoir on an outer and an inner surface of the tip during the first step of extracting the fluid and through which the fluid is extracted from the extraction reservoir. Applicant further argues that member 66 of Reynolds cannot be considered a needle. Examiner respectfully disagrees. Reynolds discloses in Par 0049 that in certain applications, such as ones where the mixture is not applied in a topical manner, attachment of a needle to member 66 would be desired. In this case, member 66 includes a needle, which would be inserted into and directly contacting the fluid in reservoir 14; thus, reading on claim language. This interpretation also meets the limitation of “needle” for member 66. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752